Case: 17-15386   Date Filed: 10/01/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15386
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:16-cr-00568-MHT-CSC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOSHUA LANG WHIGAN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (October 1, 2018)

Before WILSON, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-15386     Date Filed: 10/01/2018   Page: 2 of 2


      Joshua Whigan appeals his 180-month sentence for being a felon in

possession of ammunition, in violation of 18 U.S.C. § 922(g)(1), imposed as the

result of his classification as an armed career criminal under the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e). On appeal, he argues that his sentence

was a violation of the Eighth Amendment and substantively unreasonable.

      We review for plain error when a defendant fails to object to an alleged error

before the district court. See United States v. Raad, 406 F.3d 1322, 1323 (11th Cir.

2005) (per curiam). When a defendant expressly consents to or affirmatively seeks

a district court’s decision, he is deemed to have invited any error the court may

have made and thus waives appellate review for plain error. United States v.

Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009).

      Whigan waived these challenges to his sentence by requesting the 180-

month mandatory minimum sentence that the district court imposed. In any event,

our circuit and “every circuit to have considered the issue has concluded that the

15-year minimum mandatory sentence under ACCA is neither disproportionate to

the offense nor cruel and unusual punishment.” United States v. Reynolds, 215
F.3d 1210, 1214 (11th Cir. 2000) (per curiam).

      AFFIRMED.




                                          2